





Exhibit 10.2




Wausau Paper Corp.

2014 Equity Incentive Compensation Plan




Grants of performance units under the 2014 Equity Incentive Compensation Plan
will vest upon the Company’s attainment of certain targeted levels of “total
shareholder return.”  The calculation of total shareholder return is measured
over a three year period (ending December 31, 2014), and is calculated by
reference to a “target” and a “maximum” total shareholder return.  If total
shareholder return is at the target (7% per year return, or 22.5% over the
three-year performance period), grant recipients will receive 50% of the total
potential award.  If total shareholder return is at or above the maximum (14%
per year, or 45.0% over the three-year performance period), grant recipients
will receive 100% of the total potential award.  At total shareholder return
levels that are less than the maximum, the award is prorated based on the actual
level of total shareholder return that is achieved.  The maximum potential award
for the CEO, chief financial officer, and each of the other executive officers
with segment operating responsibility, as well as the levels that would be
achieved at the target for total shareholder return, is described in the table
below.




 

Performance Units Granted

 

Total Opportunity

 

 

(Award at Max. TSR)

Award at Target TSR

 

 

 

CEO

114,572

 

57,286

 

 

 

 

 

 

Executive Vice President, Finance*

0

 

0

 

 

 

 

 

 

Senior Vice President, Tissue

28,567

 

14,284

 

 

 

 

 

 

Senior Vice President, Paper

25,359

 

12,680

 




*On December 19, 2011, Scott P. Doescher, Executive Vice President, Finance,
notified the Company that he intended to resign effective February 28, 2012.  As
a result, equity incentive awards under the 2014 Equity Incentive Compensation
Plan were not issued to Mr. Doescher.




Under the 2014 Equity Incentive Compensation Plan, “total shareholder return” is
determined by dividing (1) the sum of (a) the average closing share price for
the Company’s common stock over the last 60 trading days of the period
immediately prior to the end of the three-year performance period (the “Maturity
Date FMV”); and (b) cash dividends paid during the three-year performance
period; by (2) the average closing share price for the Company’s common stock
over the last 60 trading days preceding the date of grant (the “Grant Date
FMV”).  The formula for calculating TSR is as follows:




(Maturity Date FMV + Cash Dividends Paid)

– 1

=  Total Shareholder Return

Grant Date FMV




Total shareholder return is calculated to the closest tenth of a percent, and
vested performance units are rounded to the next highest whole unit.









